 



JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
July 16, 2007
Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707

Re:    Agreement Amending Merger Agreement Among JAG Media Holdings, Inc. (“JAG
Media”), Cryptometrics Acquisition, Inc. (“Cryptometrics Acquisition”),
Cryptometrics, Inc. (“Cryptometrics”), Robert Barra, Michael Vitale, Karlen &
Stolzar, Thomas J. Mazzarisi and Stephen J. Schoepfer (collectively, the
“Parties”) dated as of January 24, 2007, as Further Amended by those Certain
Agreements Among the Parties dated as of February 26, 2007, April 2, 2007,
April 20, 2007, May 11, 2007, May 18, 2007 and June 15, 2007 (“Merger Agreement
Amendment”)

Gentlemen:
This will confirm our understanding regarding the following changes to the
Merger Agreement Amendment, which have been authorized by the directors of JAG
Media, Cryptometrics Acquisition and Cryptometrics:
1.     The Closing Date set forth in the first sentence of paragraph 8 of the
Merger Agreement Amendment is hereby changed to August 16, 2007.
2.     The Automatic Termination Date of July 16, 2007 set forth in the first
sentence of paragraph 9 of the Merger Agreement Amendment is hereby changed to
August 16, 2007.
All defined terms used in this agreement, which are not otherwise defined herein
shall have the meaning ascribed to them in the Merger Agreement Amendment.
Except as otherwise set forth in this agreement, the Merger Agreement Amendment
and the Merger Agreement shall remain unchanged and in full force and effect.
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.
[SIGNATURES APPEAR ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



Cryptometrics, Inc.
July 16, 2007
Page -2-
 

          Sincerely yours,
JAG MEDIA HOLDINGS, INC.
      By:   /s/ Thomas J. Mazzarisi         Name:   Thomas J. Mazzarisi        
Title:   Chairman & CEO        Date:   July 16, 2007       

          AGREED AND ACCEPTED:
CRYPTOMETRICS, INC.
      By:   /s/ Robert Barra         Name:   Robert Barra         Title:  
Co-CEO        Date:   July 16, 2007       

                /s/ Robert Barra       Robert Barra       Dated: July 16, 2007 
     

              /s/ Michael Vitale       Michael Vitale       Dated: July 16,
2007       

          AGREED AND ACCEPTED:
CRYPTOMETRICS ACQUISITION, INC.
      By:   /s/ Thomas J. Mazzarisi         Name:   Thomas J. Mazzarisi       
Title:   President        Date:   July 16, 2007       

The undersigned is signing this agreement solely in its capacity as “Escrow
Agent” pursuant to the provisions of paragraph 10 of the Merger Agreement
Amendment

          KARLEN & STOLZAR, LLP
      By:   /s/ Michael I. Stolzar         Name:   Michael I. Stolzar       
Title:   Partner        Date:   July 16, 2007       

The undersigned are signing this agreement only with respect to their
obligations set forth in paragraph 12 of the Merger Agreement Amendment

                /s/ Thomas J. Mazzarisi       Thomas J. Mazzarisi      Dated:
July 16, 2007       

                /s/ Stephen J. Schoepfer       Stephen J. Schoepfer      Dated:
July 16, 2007       

 